


Exhibit 10.31
DIRECTOR AGREEMENT
In consideration of being considered for a position on the Board of Directors of
Rosetta Stone Inc. (the “Corporation”) and in accordance with Section 1.4 of the
Second Amended and Restated Bylaws (as amended, the “Bylaws”) of the
Corporation, the undersigned hereby represents and agrees that the undersigned
(a) is not and will not become a party to (i) any agreement, arrangement or
understanding with, and has not given any commitment or assurance to, any person
or entity as to how the undersigned, if elected as a director of the
Corporation, will act or vote on any issue or question (a “Voting Commitment”)
that has not been disclosed to the Corporation or (ii) any Voting Commitment
that could limit or interfere with the undersigned’s ability to comply, if
elected as a director of the Corporation, with the undersigned’s fiduciary
duties under applicable law, (b) is not and will not become a party to any
agreement, arrangement or understanding with any person or entity other than the
Corporation with respect to any direct or indirect compensation, reimbursement
or indemnification in connection with service or action as a director, and (c)
in the undersigned’s individual capacity and on behalf of any person or entity
on whose behalf the nomination is being made, would be in compliance, if elected
as a director of the Corporation, and will comply with all applicable publicly
disclosed corporate governance, conflict of interest, confidentiality and stock
trading policies and guidelines of the Corporation. The undersigned has listed
and described in detail any Voting Commitment in place as of the date of this
Agreement on Exhibit A attached hereto and attached to Exhibit A a copy of such
Voting Commitment if it is in writing and agrees that if he enters into any such
Voting Commitment at a later date, he will describe such Voting Commitment in
detail and provide a copy of such Voting Commitment to the board of directors of
the Corporation if it is in writing.
In accordance with Section 1.3(a)(ii)(A) of the Bylaws of the Corporation,
attached as Exhibit B hereto is a description of all direct and indirect
compensation and other material monetary agreements, arrangements and
understandings during the past three years, and any other material
relationships, between or among the undersigned or any Affiliate or Associate of
the undersigned and any of John H. Lewis (“Lewis”), Osmium Partners, LLC
(“Osmium Partners”), Osmium Capital, LP (“Fund I”), Osmium Capital II, LP (“Fund
II”), Osmium Spartan, LP (“Fund III”), Osmium Diamond, LP (Fund IV”), and Osmium
Special Opportunity Fund, LP (“Fund V”, and together with Lewis, Osmium
Partners, Fund I, Fund II, Fund III, and Fund IV, the “Osmium Parties”), or any
Affiliates (defined below) or Associates (defined below) of the Osmium Parties
or others acting in concert therewith, including, without limitation all
information that would be required to be disclosed pursuant to Rule 404
promulgated under Regulation S-K if the Osmium Parties or their Affiliates or
Associates were the “registrant” for purposes of such rule and the undersigned
were a director or executive officer of such registrant.
Although the undersigned has previously had a relationship with the Osmium
Parties, as of the date of this Agreement the undersigned does not, and so long
as the undersigned is a director of the Corporation, the undersigned will not:
    
•
receive any compensation from any of the Osmium Parties other than the return on
his investment as a limited partner in various of the funds described above;

•
have any investment authority with any of the Osmium Parties; or

•
have any ownership interest in any Osmium Party other than his interest as a
limited partner certain funds.



For purposes of this Agreement: the terms “Affiliate” and “Associate” shall have
the meanings set forth in Rule 12b-2 promulgated by the Securities and Exchange
Commission (“SEC”) under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and the terms “person” or “persons” shall mean any individual,
corporation (including not-for-profit), general or limited partnership, limited
liability or




--------------------------------------------------------------------------------




unlimited liability company, joint venture, estate, trust, association,
organization or other entity of any kind or nature.
The undersigned understands and agrees that, if he becomes a member of the
Corporation’s board of directors, he has no right or authority to speak on
behalf of the Corporation or share any non-public information concerning the
Corporation, its subsidiaries and its and their officers, directors and
employees and that he will keep confidential any information that he obtains
about the Corporation, its subsidiaries and its and their officers, directors
and employees unless such information is already generally available to the
public other than as a result of a breach of this provision by the undersigned
or his Affiliates or Associates or he is specifically authorized to share any
such information with any of the Osmium Parties or any other third parties by
the Board of Directors of the Corporation.
The undersigned has listed on Exhibit C attached hereto all other directorships
he has obtained through, or been nominated for by, any Osmium Related Party.
The undersigned is aware that the Corporation and the Osmium Parties have
executed that certain Nomination and Support Agreement, and in accordance with
Section 1(f) of that agreement, the undersigned has executed and delivered the
Irrevocable Resignation attached as Exhibit A to that agreement which the
Company may exercise at any time upon the occurrence of any of the events
described in Section 1(f) of the Nomination and Support Agreement.
The undersigned has accurately and truthfully completed, executed and delivered
the Company’s standard director and officer questionnaire and will notify the
Company promptly if any such information changes.
The undersigned hereby represents and agrees that he will comply with all of the
Corporation’s corporate governance, conflict of interest, confidentiality and
stock trading policies and guidelines that are applicable to directors of the
Corporation, including the Corporation’s Code of Ethics and Business Conduct and
Corporate Governance Guidelines.
The undersigned hereby consents to serving as a director of the Corporation and
consents to being named as such in any of the Corporation’s filings with the
Securities and Exchange Commission and to being named as a nominee in the
Corporation’s proxy statements.
(Signature) /s/ Arthur John Hass
Print Name: Arthur John Hass
Date: November 18, 2014


Exhibits:
Exhibit A - Voting Commitments (None)
Exhibit B - Compensation and Monetary Arrangements with Osmium Partners
Exhibit C - Other Directorships obtained through or nominated for by Osmium
Partners (None)






